Citation Nr: 1003868	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  00-20 213	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran served on active duty from July 9, 1974, to 
August 30, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on April 29, 2008, which 
vacated a March 2006 Board decision and remanded the case for 
additional development.  The Court previously vacated a 
January 2002 Board decision as to this matter in January , 
2003, and remanded the case for re-adjudication on the 
merits.  The issue initially arose on appeal from an April 
2000 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening a service connection claim.  

In August 2008, the Board notified the Veteran's attorney 
that the case had been returned to the Board for 
readjudication.  Later that month, the Veteran sent the Board 
notice that he was dismissing his attorney and stated he 
would be representing himself.  In December 2009, the Veteran 
submitted additional argument and evidence with a waiver of 
his right to have his case remanded to the agency of original 
jurisdiction.  

The Board separately vacated a decision it issued on this 
appeal on April 20, 1999.  


FINDINGS OF FACT

1.  Retinitis pigmentosa was not noted at the time of 
examination, acceptance, and enrollment into military 
service.  

2.  Pathological changes associated with the Veteran's 
retinitis pigmentosa were first identified in service.  


CONCLUSION OF LAW

The Veteran's retinitis pigmentosa was incurred in active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), became effective during the prosecution of this 
appeal and occasioned the Court's remand of this case to the 
Board.  It is unnecessary to address its provisions because 
of the disposition herein, which constitutes a complete grant 
of the benefit sought on appeal.  

Factual Background

Pre-service private hospital records dated in January 1974 
show the Veteran was treated for a right forearm laceration.  
There was no mention of retinitis pigmentosa upon reported 
medical history or physical examination.  

At the Veteran's enlistment examination in April 1974, the 
clinical evaluation of the eyes was normal.  Distant vision 
was reported as 20/50, bilaterally, and corrected to 20/25, 
bilaterally.  Near vision was reported as J-6 in the right 
eye and J-8 in the left eye.  A consultation sheet shows that 
on the same date in April 1994 the Veteran was referred for 
refraction and it was requested he be evaluated for military 
service; the consultation took also took place on the same 
date.  The consultation report noted there was some nearpoint 
difficulty in check, but that the Veteran met the 
qualifications for service.  The fundi were noted to be 
within normal limits.  An August 13, 1974, DD Form 689, 
Individual Sick Slip, revealed the Veteran had some problems 
with his eyes.  An undated treatment report from the Moncrief 
Army Hospital Emergency Room noted his fundus showed typical 
signs of retinitis pigmentosa.  Visual acuity was reported as 
20/40 and 20/50.  

Post-service private medical records include a partial copy 
of a June 1992 report setting out the Veteran's visual acuity 
at the time of an examination in June 1983.  A statement 
dated in 1992 noted treatment in October 1982, June 1983 and 
June 1992, and stated that the Veteran had a diagnosis of 
retinitis pigmentosa (believed to be autosomal dominant) 
since October 1979.  

VA eye examination in May 1998 included a diagnosis of 
retinitis pigmentosa.  The examiner summarized the medical 
findings of record during the Veteran's period of active 
service.  It was noted that the Veteran started losing vision 
approximately three months after his discharge from service.  
The examiner also noted that retinitis pigmentosa was a 
pernicious slowly advancing disease of the retina and that 
"[i]f the retinal changes were noted in [August 1974] enough 
to make the diagnosis then there is really no question based 
on the observation of many other patients with retinitis 
pigmentosa that these changes were present a month prior at 
the time of induction."  It was further noted that there was 
no vision change or progression during his time in service.  
The report was noted to have been reviewed and approved by 
the examiner.  

In a letter received at the RO in June 2000 and dated in 
October 1999, R.H.M., M.D., of the Marmer Medical Eye Center, 
P.C., stated "[i]n reviewing the medical records of [the 
Veteran] on the dates of April through August 1974, it was 
noted that fundus examination showed typical signs of 
retinitis pigmentosa at that time.  Since retinitis 
pigmentosa is a hereditary disorder, evidence of this 
disorder may have been present prior to this date."  

A March 2000 medical statement from V.A.P., M.D., Chief of 
the Ophthalmology Clinic, VA Medical Center, noted the 
Veteran was being followed for retinitis pigmentosa.  It was 
noted that a service medical report dated August 15, 1974, 
stated that the fundus showed signs typically associated with 
retinitis pigmentosa and that the Veteran stated he did not 
begin to lose vision until after that time.  No opinion as to 
etiology or date of onset was provided.

Records from the Social Security Administration (SSA), which 
were received at the RO in September 2005, show that the 
Veteran was awarded disability benefits in 1981 based on the 
diagnosis of retinitis pigmentosa.  Various VA medical 
records dated in 2000 and 2005 confirm the diagnosis of 
retinitis pigmentosa.  

In a December 2008 request for a medical expert opinion, the 
Board asked whether based upon the evidence of record and 
sound medical principles the Veteran's retinitis pigmentosa 
clearly existed prior to service.  The examiner was requested 
to address the significance, if any, of the report upon 
examination in April 1974 that fundus examination was normal.  
The examiner was asked that if it could not be determined 
that the disease pre-existed service to indicate, based upon 
the evidence of record and sound medical principles, whether 
there was at least a 50 percent probability or greater (at 
least as likely as not) that the Veteran's retinitis 
pigmentosa was incurred or aggravated during active service.  

In February 2009 the Board received a medical expert opinion 
from T.M.C., D.O., Chief of Ophthalmology at the Bay Pines, 
Florida, VA Medical Center and a board-certified 
ophthalmologist.  Initially, Dr. T.M.C. noted the April 1974 
eye examination listed the reason for that request as 
"Refraction" and "evaluate for military service."  Dr. T.M. 
C. said that refractions were usually done without dilating 
the patient's eyes.  She said "[t]here is no mention of if 
dilating eye drops were placed for the April exam or if the 
mid or far peripheral retina was viewed, thus, the comment 
regarding the fundi being 'wnl' may refer to only the 
undilated view of the fundi which might not show some of the 
retinal changes of retinitis pigmentosa which often affect 
the mid and far peripheral retina (especially in its early 
stages)."  She further stated that "[t]he Moncrief Army 
Hospital Emergency Room eye exam in response to the 
individual sick slip Aug 13, 1974 notes the veteran's fundus 
showed typical signs of retinitis pigmentosa with a best 
corrected vision which was almost identical to that obtained 
in April 1974 in each eye."  

The term retinitis pigmentosa was noted to refer to "a set of 
diverse hereditary, disorders that typically progress slowly 
over many years and are genetically determined and usually 
inherited."  Dr. T.M.C. commented that signs of the typical 
retinitis pigmentosa disorder might be subtle and difficult 
to detect on examination and that the severity of the 
features increase with age.  She quoted an ophthalmology 
textbook (Ophthalmology, by Dr. Myron Yanoff and Jay S. 
Duker, with reference to the American Journal of 
Ophthalmology 1985; 99:240-51 "Natural course of retinitis 
pigmentosa over a three-year interval" by Berson, EL, 
Sandberg, May, Rosner, B, Birch, DG, Hanson, AH) as stating 
that "typical retinitis pigmentosa progresses slowly, such 
that a period of 1-3 years is needed to document changes."  
It was the opinion of Dr. T.M.C. that the Veteran's retinitis 
pigmentosa did not develop in the short time from April 1974 
to August 1974.  She also stated that she did not believe 
there was a 50 percent or greater probability that the 
Veteran's retinitis pigmentosa was incurred or aggravated 
during the short course of his active service.  She suggested 
that if more detailed information was needed regarding the 
natural course and progression of retinitis pigmentosa, then 
an opinion should be obtained from a board-certified retinal 
specialist.  

The Veteran submitted a copy of the journal article 
referenced in Dr. T.M.C.'s opinion, that is, American Journal 
of Ophthalmology 1985; 99:240-51 "Natural course of retinitis 
pigmentosa over a three-year interval" by Berson, EL, 
Sandberg, May, Rosner, B, Birch, DG, Hanson, AH.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Continuity of symptomatology is required only 
where the condition noted in service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.  Manifestations of lesions or 
symptoms of chronic disease from date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1454 (28th ed. 
1994).

VA General Counsel Precedent Opinion has held that service 
connection may be granted for hereditary diseases, such as 
retinitis pigmentosa, that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service. VAOPGCPREC 67-90 (Jul. 
18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue 
of General Counsel opinion 008-88 (Sep. 27, 1988).  The 
General Counsel said that only when symptomatology and/or 
pathology exist can an individual be said to have developed 
the disease.  Id.  Further, the General Counsel said at what 
point the individual starts to manifest the symptoms of, or 
have pathological changes associated with the disease is a 
factual, not a legal issue.  Id.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2009).  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) as then in effect was inconsistent with 38 U.S.C. 
§ 1111 to the extent that it stated that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches.  See Cotant 
v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Federal Circuit noted that the government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

Based upon the evidence of record, the Board finds that 
retinitis pigmentosa was not "noted" at the time of the 
Veteran's examination, acceptance, and enrollment.  According 
to his enlistment examination in April 1974, the examiner 
evaluated no abnormalities of the eyes with only defective 
vision noted.  Importantly, he was referred for a vision 
examination on the same date in April 1974, and the examiner 
identified refractive error and said fundi were within normal 
limits; there was no mention of any hereditary or other eye 
disorder.  

Because a pre-existing disorder was not "noted" upon 
service entrance, the Veteran is entitled to the statutory 
presumption that he was in sound condition at that time, and 
clear and unmistakable evidence must be shown in order to 
rebut the presumption.  In determining whether the 
presumption is rebutted, the Board notes that in its 
April 2008 memorandum decision in this case, the Court held 
that the May 1998 opinion of the VA examiner and Dr. R.H.M.'s 
October 1999 opinion were inadequate and cannot therefore 
serve as clear and unmistakable evidence to rebut the 
presumption of soundness.  

The Court pointed out that although the May 1998 VA examiner 
opined that there was "no question" that the Veteran's 
retinitis pigmentosa changes were present at the time of 
induction, the examiner failed to discuss the evidence 
showing fundus examination was normal at the time of his 
April 1974 and that changes were not noted until he was in 
service in August 1974.  The Court further noted that the 
sole rationale for the opinion was the examiner's observation 
of other retinitis pigmentosa patients.  As to Dr. R.H.M., 
the Court observed that he stated only that "[s]ince 
retinitis pigmentosa is a hereditary disorder, evidence of 
this disorder may have been present prior to this date."  
The Court said it was error to rely on this opinion because 
it was equivocal and thus had no probative value.  In this 
regard, the Court cited Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (holding that equivocal medical opinions may be 
considered "non-evidence" and have no probative value).  

The only remaining evidence pertaining to whether retinitis 
pigmentosa pre-existed service is the opinion from Dr. T.M.C.  
She stated she does not believe that the retinitis pigmentosa 
developed in the short time from April 1974 and August 1974 
and her reasoning included her statement that the comment at 
the April 1974 exam regarding the fundi being within normal 
limits "may refer to only the undilated view of the fundi 
which might not show some of the retinal changes of retinitis 
pigmentosa," which she said "often affect the mid and far 
peripheral retina (especially in its early stages)."  
(Emphasis added.)  In this regard, the Court has earlier held 
in this case, as well as in other cases, the use of equivocal 
language such as "could have" makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  Because Dr. T.M.C. used 
speculative language in her interpretation of the April 1974 
fundi examination, her opinion regarding whether the 
Veteran's retinitis pigmentosa pre-existed service or was 
incurred or aggravated in service can be no probative value.  

In consideration of the above, the Board finds that the 
record does not contain clear and unmistakable evidence that 
the Veteran's retinitis pigmentosa pre-existed service.  
Accordingly, the presumption applies, and he is presumed to 
have been sound at service entrance.  

Presuming the Veteran was sound at service entrance, the 
service treatment records show that retinitis pigmentosa was 
manifested in service, as the service treatment records show 
that at the eye examination in August 1974 the Veteran's 
fundus showed typical signs of retinitis pigmentosa.  
Although the Veteran's visual acuity was then essentially the 
same as it had been at the April 1974, the Board accepts as 
credible the Veteran's statement to the May 1998 VA examiner 
that he started losing his vision approximately three months 
after discharge from service, and he has stated that he has 
had continuing vision problems since then.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The record shows that he had a diagnosis of retinitis 
pigmentosa when he was seen at the Greenwood Eye Clinic in 
October 1979, and subsequent medical records confirm that 
diagnosis.  Given the progression of the disorder to the time 
of the present appeal, the signs of retinitis pigmentosa 
documented in the service treatment records, and the 
speculative nature of the evidence that suggests there were 
pathological changes present before service, the Board finds, 
with resolution of all reasonable doubt in favor of the 
Veteran, that the evidence demonstrates that his retinitis 
pigments manifested during service.  Accordingly, the Board 
finds that the evidence supports the grant of service 
connection for retinitis pigmentosa.  


ORDER

Service connection for retinitis pigmentosa is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


